Appeals from judgments of the Supreme Court at Special Term, entered March 16, 1976 and August 23, 1976 in Clinton County, which denied petitioner’s applications for writs of habeas corpus, without a hearing. As a result of his convictions by jury verdict in Nassau County in December of 1972 for the crimes of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree and incest, petitioner is presently serving concurrent indeterminate sentences at the Clinton Correctional Facility in Dannemora, New York. His judgment of conviction having previously been affirmed by the Appellat Division, Second Department, on February 11, 1974 (People v Vess, 43 AD2d 1019), he now seeks writs of habeas corpus in these proceedings so that Special Term may inquire into the legality of his detention. In each instance, Special Term has denied his application for relief without a hearing, and these appeals ensued. We find that the judgments appealed from must be affirmed. An examination of the records of these proceedings reveals that, while there may be variations in the wording of the allegations in petitioner’s applications, nonetheless the grounds for relief asserted therein have all been previously considered and rejected either in petitioner’s appeal from his judgment of conviction or in his numerous (six) motions to vacate judgment pursuant to CPL 440.10, all of which motions were denied. Accordingly, the petitions here were properly denied as being repetitious (cf. People ex rel. White v La Vallee, 47 AD2d 982, mot for lv to app den 36 NY2d 647). Judgments affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.